U NITED S TATES N AVY –M ARINE C ORPS
             C OURT OF C RIMINAL A PPEALS
                        _________________________

                            No. 201600309
                        _________________________

                 UNITED STATES OF AMERICA
                                 Appellee
                                     v.

                    CHRISTOPHER B. MEIERS
           Hospital Corpsman Third Class (E-4), U.S. Navy
                              Appellant
                       _________________________

 Appeal from the United States Navy-Marine Corps Trial Judiciary

           Military Judge: Colonel Peter S. Rubin, USMC.
  Convening Authority: Commanding General, 2d Marine Division,
                   Camp Lejeune, North Carolina.
    Staff Judge Advocate’s Recommendation: Lieutenant Colonel
                    Winston G. McMillan, USMC.
 For Appellant: Scott B. Jack, Esq.; Lieutenant Commander Jeremy
                        J. Wall, JAGC, USN.
     For Appellee: Commander James E. Carsten, JAGC, USN;
              Lieutenant Jetti L. Gibson, JAGC, USN.
                      _________________________

                          Decided 30 Jun 2017
                        _________________________

   Before C AMPBELL , F ULTON and H UTCHISON , Appellate Military
                                Judges
                       _________________________

This opinion does not serve as binding precedent, but may be cited
as persuasive authority under NMCCA Rule of Practice and
Procedure 18.2.
                     _________________________

   PER CURIAM:
   At a fully contested general court-martial, officer and enlisted members
convicted the appellant of stealing and selling military property worth more
than $500.00—violations of Articles 108 and 121, Uniform Code of Military
                        United States v. Meiers, No. 201600309


Justice (UCMJ), 10 U.S.C. §§ 921 and 908 (2012). The members sentenced
the appellant to one year and six months’ confinement, reduction to pay
grade E-1, a $10,000.00 fine, and a dishonorable discharge. The convening
authority (CA) approved the sentence, as adjudged.
    In his sole assignment of error, the appellant contends the sentence is
inappropriately severe. He urges us to only affirm a sentence that includes
“no more than 10 months of the 18 months of confinement . . . mitigates the
[d]ishonorable [d]ischarge to a [b]ad[-c]onduct [d]ischarge[, and] disapproves
the $10,000 fine[.]”1 We conclude the findings and sentence are correct in law
and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Arts. 59(a) and 66(c), UCMJ.
                                      I. BACKGROUND
    To facilitate the practical-application training portion of local combat life-
saving courses, some Camp Lejeune-area Navy Corpsmen, including the
appellant, got permission to take expired or otherwise unserviceable field
medical supplies—staged for Disposal Reutilization Management Office
(DRMO) actions—to their commands from the installation Individual Issue
Facility (IIF). The supplies were individual first-aid kit (IFAK) components
previously issued to individual Marines, which were sorted into specific IIF
containers as part of the formal gear-turn-in process. Upon their turn-in,
unexpired IFAK components were placed into “red bins” for re-issue, expired
components were placed into a Tri-Wall box about three feet from the red
bins, and hazardous components were placed into nearby “gray totes.”2 The
IIF warehouse manager testified that DRMO officials regularly inspected the
containers to remove serviceable, unexpired items, and document items
deemed appropriate for off-site disposal before removal:
         [O]nce the Tri-Wall was full or near full, my DRMO people
         would go through, [and] pull out anything that wasn’t supposed
         to be in there. Then they will create and [sic] ETD [effective
         transfer date,] which is created t[h]rough the system from
         DRMO. Once the ETD is approved, we would take that Tri-
         Wall to a landfill.3



   1   Appellant’s Brief of 11 Jan 2017 at 8.
   2   Record at 178.
   3  Id. at 179. In explaining the reference to “my DRMO people,” the manager
further testified, “I have two of my employees that are designated to take care of all
of my DRMO. Anything that’s unserviceable, that is expired, anything that doesn’t
meet our criteria to provide—going on our shelf for reusing.” Id.



                                            2
                        United States v. Meiers, No. 201600309


   Instead of a formal issuance process for the combat life-saving course
materials, an IIF contractor accompanied the corpsmen to the returned IFAK
components containers area, allowed them to select items from the Tri-Wall,
and leave with those training items based on an honor system. During
February and March 2015, the appellant retrieved combat tourniquets,
bandages, clotting gauze, chest seals, wound set kits, pressure dressings and
water-jel packs from the IIF. The IIF employee with whom the appellant
coordinated his visits testified that she did not constantly observe the
corpsmen she escorted to the Tri-Wall box because the sorting containers
were “at the end of our issue point” and “[s]ometimes there[ are] Marines
there that ask questions and I turn my back.”4 She agreed, on cross-
examination, with the trial defense counsel’s assertion, “sometimes stuff
that’s not supposed to be in that Tri-Wall container, does end up in” there.5
    On 23 February 2015, in a series of text messages, the appellant
discussed selling “more tourniquets, pressure dressings, and combat gauze[,]”
and specific available quantities, to an individual who, unbeknownst to him,
was a Naval Criminal Investigative Service (NCIS) cooperating witness.6
Days later, they agreed on $2,045.00 for the items. On 27 February 2015, the
cooperating witness brought an undercover NCIS agent with him to meet the
appellant at a location just off the military base, and introduced the
undercover agent as the actual buyer. During the encounter, the appellant
sold 275 combat tourniquets, 126 pressure dressings, 171 quick clot combat
gauze kits, 94 chest seals, and 70 wound set kits for $2,045.00 in cash.
   During March 2015, the appellant initiated two more sales with the
undercover NCIS agent via text messages. Both sales occurred at the same
meeting place as the initial February transaction, only the cooperating
witness was no longer involved. On 3 March 2015, the appellant sold 100
tourniquets, 226 chest seals, and 284 quick clot combat gauze kits for
$1,500.00 in cash. On 17 March 2015, during a “buy-bust operation,”7 the
appellant sold 33 quick clot combat gauze kits, 80 H bandages, 480 burn
dressing kits, and 278 tourniquets for what he thought was $2,600.00 in cash
before he was apprehended on site. NCIS seized an additional 25 quick clot
combat gauze kits, 86 H pressure bandages, 57 cinch tights, 11 chest seals,
and 73 combat tourniquets from the appellant’s house.



   4   Id. at 192.
   5   Id. at 195.
   6   Prosecution Exhibit (PE) 15 at 1.
   7   Record at 147.



                                           3
                       United States v. Meiers, No. 201600309


    At trial, and without objection, trial counsel amended the approximate
value alleged in the larceny specification from $200,000.00 to $77,000.00. The
NCIS agent testified about the total larceny value based upon his review of a
government price list, which was also admitted into evidence without
objection as Prosecution Exhibit (PE) 23. In discussing how the agreed-upon
purchase price of the items sold during the undercover operation was only
$6,145.00, he explained that government property is normally resold at a
fraction of its actual value, “kind of like a pawnshop value, used car value,
something like that. When it’s no longer brand new straight from the factory,
it does not have the same value.”8 A Defense Logistics Agency employee
testified that PE 23 was derived from the Federal Logistics Information
Service, provides an item’s price by its National Stock Number, and that all
the items seized or bought from the appellant cost the government “between
$75,000 and $100,000.”9
    Arguing that the government failed to introduce evidence of value for the
larceny specification, the defense filed a motion for a finding of not guilty,
pursuant to RULE FOR COURTS-MARTIAL 917, MANUAL FOR COURTS-MARTIAL,
UNITED STATES (2012 ed.). Part of the military judge’s ruling included the
following:
         Based on the amount the accused is alleged to have stolen and
         the prices as indicated in [PE] 23, the government has
         introduced some evidence that it was of a value greater than
         $500 as alleged, or at least of some value.
         Additionally, the government painfully walked each witness
         through each box, opened up, and showed at least some of those
         items were in the original packaging[,] which means that they
         are, according to testimony, allowed to be reused and ostensibly
         of the original value. All the witnesses also testified that the
         items contained in each box represent the ones they have up in
         [the consolidated issue facility]. Therefore, I find that the
         government has shown some evidence as to the value of the
         items alleged in Charge I[,] in [the sole] Specification. And the
         motion to dismiss is denied.10
  As part of the findings instructions, the military judge instructed the
members, without objection, about how they may determine value:


   8   Id. at 161.
   9   Id. at 160-61, 207-10.
   10   Id. at 217.



                                         4
                        United States v. Meiers, No. 201600309


             Value is a question of fact. The price listed in an official
         publication is evidence of its value at the time of the offense,
         provided the item was in the same condition as the item listed
         in the official price list. The price listed in an official price list
         does not necessarily prove the value of an item. In determining
         the actual value of the item you must consider all of the
         evidence concerning its condition in value. In determining the
         question of value, you should consider the testimony you have
         heard, the exhibits offered into evidence, and the condition of
         the items in evidence and all other evidence concerning the fair
         market value of the property described in the charges.11
                                       II. DISCUSSION
    The appellant argues his “dishonorable discharge, a $10,000 fine and 18
months [of] confinement is inappropriately severe based on the individual
circumstances of the case . . . .”12 Part of those relevant case circumstances,
he contends, includes an inflated value of the medical items—“the
replacement value of brand new items”—being admitted without any
clarifying instructions about how “these numbers did not adequately reflect
the value of the property at the time of its theft and sale[,]” and the trial
counsel’s “factually incorrect” and “specious” sentencing argument that “the
total value of these items, if replaced by new ones, was $75,000!”13
    We review sentence appropriateness de novo. United States v. Lane, 64
M.J. 1, 2 (C.A.A.F. 2006). “Sentence appropriateness involves the judicial
function of assuring that justice is done and that the accused gets the
punishment he deserves.” United States v. Healy, 26 M.J. 394, 395 (C.M.A.
1988). This requires our “individualized consideration of the particular
accused on the basis of the nature and seriousness of the offense and the
character of the offender.” United States v. Snelling, 14 M.J. 267, 268 (C.M.A.
1982) (citation and internal quotation marks omitted). Despite our significant
discretion in reviewing the appropriateness and severity of an adjudged
sentence, we may not engage in acts of clemency. United States v. Nerad, 69
M.J. 138, 146 (C.A.A.F. 2010).
   The appellant repeatedly abused his position as a corpsman to take
government property for his own personal profit. He then purposefully and
repeatedly initiated encounters with purchasers—unbeknownst to him,
participants in an undercover operation. He further indicated his intent to

   11   Id. at 238; see also Appellate Exhibit X at 7.
   12   Appellant’s Brief at 5.
   13   Id. at 7 (emphasis in original).



                                             5
                      United States v. Meiers, No. 201600309


continue the scheme immediately before he was finally apprehended. We
considered, and find unpersuasive, the appellant’s contentions that the
government’s evidence14 and arguments regarding the value of the larceny
amount were improper. The adjudged confinement period was significantly
less than the maximum possible—20 years of confinement—and the
circumstances of the crimes make a dishonorable discharge and the adjudged
fine part of the proper sentence components. With individualized
consideration of the appellant, the nature and seriousness of his offenses, his
record of service, and all the matters within the record of trial, we find the
adjudged sentence appropriate.
                                  III. CONCLUSION
    The findings and the sentence are affirmed.
                                            For the Court



                                            R.H. TROIDL
                                            Clerk of Court




    14 We note that evidence of the 2015 transactions with the undercover agent
included the appellant’s own recorded and transcribed explanations that he sold fully
serviceable, unexpired medical items: “I mean, they’re all in good condition. I took all
the ones out that were all unsealed or broken.” PE 18 at 3. “I know most of [the gel
packs] are, like, all the way out [sic] till 2019. The other, like, the majority are, like
’18 to ’19. . . . And then some are—or [a] few of them are the end of this year and
some 2016 and stuff. But for the most part when I was spot-checking them, the
majority of them were pretty far out there.” PE 19 at 2.



                                            6